DETAILED ACTION
This action is in response to the Response After Final Action 07/27/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The amendment to the Specification was received on 07/27/2022. The amendment is acceptable.

Allowable Subject Matter
Claims 1 – 7, 10 – 12, 14 and 16 – 20 is/are allowed.
The following is an examiner's statement of reasons for allowance:
The primary reason for the indication of the allowability of claim 1 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “wherein the primary-side controller further comprises: a voltage generator configured to generate a first voltage responsive to an input current received over the voltage sense terminal; and a voltage processor configured to determine a DC offset voltage of the first voltage”. 

The primary reason for the indication of the allowability of claim 11 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “regulating a voltage of the second terminal of the primary-side controller to equal a constant value; generating a first voltage from an input current received through the second terminal of the primary-side controller; determining a DC offset voltage of the first voltage; and amplifying a difference between the first voltage and the DC offset voltage”.

The primary reason for the indication of the allowability of claim 16 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “a voltage generator configured to generate a first voltage from the input current; a voltage processor configured to detect a DC offset voltage of the first voltage; and an amplifier configured to amplify a difference between the first voltage and the DC offset voltage to produce a sensed voltage that is proportional to a voltage of the second terminal of the auxiliary winding”.
The configuration of the claimed invention(s) is not taught in any of the prior art(s) of record and would not have been made obvious by the prior art of record in the examiner's opinion. Furthermore, in examiners opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The best available prior art(s):
US Patent No. 10,483,861 discloses a flyback converter controller with single pin detection of over-voltage and auxiliary winding.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex Torres-Rivera whose telephone number is (571)272-5261. The examiner can normally be reached M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on (571) 272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX TORRES-RIVERA/           Primary Examiner, Art Unit 2838